Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2010/0051952 A1) hereinafter referred to as Kim1 in view of Kim et al. (Pub. No.: US 2017/0343865 A1) hereinafter referred to as Kim2.
With respect to Claim 1, Kim1 teaches a driving circuit (figs. 1 & 4, item 400; ¶34), comprising: a circuit unit (fig. 3A; ¶33; ¶57), comprising a thin-film transistor (fig. 3A, item T1; ¶48) which comprises a patterned member (fig. 5, items 321 and 361 form a patterned member); a capacitor (fig. 3A, item C1; ¶51), connected to at least one end of the thin-film transistor (fig. 3A, item T1) of the circuit unit (fig. 3A), the capacitor comprising an electrode plate (fig. 3A, item C1); and a redundant patterned member (fig. 5, item TR_1; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function”; ¶77, “The structure in which the unit thin film transistor TR_1 included in the thin film transistor TR is a dummy thin film transistor may be applied to the transistor T1 of the pull-up unit (430 of FIG. 3A) of the gate driver (400 of FIG. 1)… If necessary, a portion of one thin film transistor or one stage may be a dummy thin film transistor. In an exemplary embodiment, 20 to 60% of unit thin film transistors in one thin film transistor may be dummy thin film transistors”), the redundant patterned member and the patterned member located in a same conductive layer (fig. 5), the redundant patterned member (fig. 5, redundant patterned member is TR_7) connected between the patterned member (fig. 5, patterned member comprising at least of TR_2 ) and the electrode plate (fig. 3A, C1 is connected to the source of T1 thru 361). 
Kim1 does not explicitly teach the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer, wherein material of the conductive layer is selected from at least one of molybdenum, aluminum, titanium, copper and silver.
Kim2 teaches a driving circuit (figs. 1 & 5, item 110; ¶45), comprising: a circuit unit (fig. 6, item 420: circuit unit; ¶101), comprising a thin-film transistor (fig. 6, item TR2; ¶93) which comprises a patterned member (fig. 7, item SE2 and DE2; ¶115; ¶118-119); a capacitor (fig. 7, items C1b and C1a; ¶120), connected to at least one end of the thin-film transistor (fig. 6, thru the gate and source) of the circuit unit (fig. 6), the capacitor comprising an electrode plate (figs. 7-8; ¶120); the electrode plate and the patterned member are located in a same conductive layer (fig. 8, items C1a, 240, 230, and DE2 are located in a same conductive layer since they are of the same material; ¶121), wherein material of the conductive layer is selected from at least one of molybdenum, aluminum, titanium, and copper (¶121).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the driving circuit of Kim1, such that the electrode plate and the patterned member are located in a same conductive layer, wherein material of the conductive layer is selected from at least one of molybdenum, aluminum, titanium, and copper, as taught by Kim2, since the redundant patterned member and patterned member of Kim1 are in the same conductive layer the combination would result in the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer so as to reduce or minimize the area occupied by the capacitor and also minimize and reduce the bezel width of the non-display area (¶123). 
With respect to Claim 2, claim 1, Kim1 teaches comprising a dummy thin-film transistor (fig. 5, redundant patterned member is TR_7; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function” … the channel of the unit thin film transistor TR_1 may be removed), which comprises the redundant patterned member (fig. 5, redundant patterned member is TR_7), wherein the patterned member comprises a source and a drain (fig. 5, item 361 and 362 of TR_2), the redundant patterned member comprises a redundant source and a redundant drain (fig. 5, item 361 and 362 of TR_7), the redundant source is connected to the redundant drain (see fig. 5, all the sources are connected and all the drains are connected together; fig. 3A, the source of item T1 is connected to the drain thru other electrical connections in the circuit, for example from the source of T1 to C1 to the gate of T15 to the drain of T15).
With respect to Claim 3, claim 2, Kim1 teaches wherein the source is identical to the redundant source and the drain is identical to the redundant drain (fig. 5).
With respect to Claim 4, claim 1, Kim1 teaches wherein the driving circuit is a gate driving circuit configured to output scan signals (¶34; ¶41).
With respect to Claim 5, claim 4, Kim1 teaches wherein the circuit unit is a pull-up unit (fig. 3A, item T1 = 430 is a pull-up unit; ¶48), one end of the capacitor is connected to a gate of the thin-film transistor (fig. 3A) and the other end of the capacitor is connected to a source or a drain of the thin-film transistor (fig. 3A).
With respect to Claim 6, Kim1 teaches a driving circuit (figs. 1 & 4, item 400; ¶34), comprising: a circuit unit (fig. 3A; ¶33; ¶57), comprising a thin-film transistor (fig. 3A, item T1; ¶48) which comprises a patterned member (fig. 5, items 321 and 361 form a patterned member); a capacitor (fig. 3A, item C1; ¶51), connected to at least one end of the thin-film transistor (fig. 3A, item T1) of the circuit unit (fig. 3A), the capacitor comprising an electrode plate (fig. 3A, item C1 as depicted by the circuit symbol); and a redundant patterned member (fig. 5, item TR_1; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function”; ¶77, “The structure in which the unit thin film transistor TR_1 included in the thin film transistor TR is a dummy thin film transistor may be applied to the transistor T1 of the pull-up unit (430 of FIG. 3A) of the gate driver (400 of FIG. 1)… If necessary, a portion of one thin film transistor or one stage may be a dummy thin film transistor. In an exemplary embodiment, 20 to 60% of unit thin film transistors in one thin film transistor may be dummy thin film transistors”), the redundant patterned member and the patterned member located in a same conductive layer (fig. 5), the redundant patterned member (fig. 5, redundant patterned member is TR_7) connected between the patterned member (fig. 5, patterned member comprising at least of TR_2 ) and the electrode plate (fig. 3A, C1 is connected to the source of T1 thru 361).
Kim1 does not explicitly teach the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer.
Kim2 teaches a driving circuit (figs. 1 & 5, item 110; ¶45), comprising: a circuit unit (fig. 6, item 420: circuit unit; ¶101), comprising a thin-film transistor (fig. 6, item TR2; ¶93) which comprises a patterned member (fig. 7, item SE2 and DE2; ¶115; ¶118-119); a capacitor (fig. 7, items C1b and C1a; ¶120), connected to at least one end of the thin-film transistor (fig. 6, thru the gate and source) of the circuit unit (fig. 6), the capacitor comprising an electrode plate (figs. 7-8; ¶120); the electrode plate and the patterned member are located in a same conductive layer (fig. 8, items C1a, 240, 230, and DE2 are located in a same conductive layer since they are of the same material; ¶121), wherein material of the conductive layer is selected from at least one of molybdenum, aluminum, titanium, and copper (¶121).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the driving circuit of Kim1, such that the electrode plate and the patterned member are located in a same conductive layer, as taught by Kim2, since the redundant patterned member and patterned member of Kim1 are in the same conductive layer the combination would result in the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer so as to reduce or minimize the area occupied by the capacitor and also minimize and reduce the bezel width of the non-display area (¶123). 
Claim 7, claim 6, Kim1 teaches comprising a dummy thin-film transistor (fig. 5, redundant patterned member is TR_7; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function” … the channel of the unit thin film transistor TR_1 may be removed), which comprises the redundant patterned member (fig. 5, redundant patterned member is TR_7), wherein the patterned member comprises a source and a drain (fig. 5, item 361 and 362 of TR_2), the redundant patterned member comprises a redundant source and a redundant drain (fig. 5, item 361 and 362 of TR_7), the redundant source is connected to the redundant drain (see fig. 5, all the sources are connected and all the drains are connected together; fig. 3A, the source of item T1 is connected to the drain thru other electrical connections in the circuit, for example from the source of T1 to C1 to the gate of T15 to the drain of T15).
With respect to Claim 8, claim 7, Kim1 teaches wherein the source is identical to the redundant source and the drain is identical to the redundant drain (fig. 5).
With respect to Claim 9, claim 6, Kim1 teaches wherein the driving circuit is a gate driving circuit configured to output scan signals (¶34; ¶41).
With respect to Claim 10, claim 9, Kim1 teaches wherein the circuit unit is a pull-up unit (fig. 3A, item T1 = 430 is a pull-up unit; ¶48), one end of the capacitor is connected to a gate of the thin-film transistor (fig. 3A) and the other end of the capacitor is connected to a source or a drain of the thin-film transistor (fig. 3A).
With respect to Claim 11, Kim1 teaches a display device (fig. 1; ¶33), comprising a driving circuit (figs. 1 & 4, item 400; ¶34) which comprises: a circuit unit (fig. 3A; ¶33; ¶57), comprising a thin-film transistor (fig. 3A, item T1; ¶48) which comprises a patterned member (fig. 5, items 321 and 361 form a patterned member); a capacitor (fig. 3A, item C1; ¶51), connected to at least one end of the thin-film transistor (fig. 3A, item T1) of the circuit unit (fig. 3A), the capacitor comprising an electrode plate (fig. 3A, item C1 as depicted by the circuit symbol); and a redundant patterned member (fig. 5, item TR_1; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function”; ¶77, “The structure in which the unit thin film transistor TR_1 included in the thin film transistor TR is a dummy thin film transistor may be applied to the transistor T1 of the pull-up unit (430 of FIG. 3A) of the gate driver (400 of FIG. 1)… If necessary, a portion of one thin film transistor or one stage may be a dummy thin film transistor. In an exemplary embodiment, 20 to 60% of unit thin film transistors in one thin film transistor may be dummy thin film transistors”), the redundant patterned member and the patterned member are located in a same conductive layer (fig. 5), the redundant patterned member (fig. 5, redundant patterned member is TR_7) connected between the patterned member (fig. 5, patterned member comprising at least of TR_2 ) and the electrode plate (fig. 3A, C1 is connected to the source of T1 thru 361).
Kim1 does not explicitly teach the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer.
Kim2 teaches a display device (fig. 1; ¶44), comprising a driving circuit (figs. 1 & 5, item 110; ¶45), comprising: a circuit unit (fig. 6, item 420: circuit unit; ¶101), comprising a thin-film transistor (fig. 6, item TR2; ¶93) which comprises a patterned member (fig. 7, item SE2 and DE2; ¶115; ¶118-119); a capacitor (fig. 7, items C1b and C1a; ¶120), connected to at least one end of the thin-film transistor (fig. 6, thru the gate and source) of the circuit unit (fig. 6), the capacitor comprising an electrode plate (figs. 7-8; ¶120); the electrode plate and the patterned member are located in a same conductive layer (fig. 8, items C1a, 240, 230, and DE2 are located in a same conductive layer since they are of the same material; ¶121), wherein material of the conductive layer is selected from at least one of molybdenum, aluminum, titanium, and copper (¶121).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kim1, such that the electrode plate and the patterned member are located in a same conductive layer, as taught by Kim2, since the redundant 1 are in the same conductive layer the combination would result in the redundant patterned member, the electrode plate and the patterned member located in a same conductive layer so as to reduce or minimize the area occupied by the capacitor and also minimize and reduce the bezel width of the non-display area (¶123). 
With respect to Claim 12, claim 11, Kim1 teaches comprising a dummy thin-film transistor (fig. 5, redundant patterned member is TR_7; ¶76, “Some of the unit thin film transistors TR_1 to TR_8 included in the thin film transistor TR may be dummy thin film transistors that do not have a switching function” … the channel of the unit thin film transistor TR_1 may be removed), which comprises the redundant patterned member (fig. 5, redundant patterned member is TR_7), wherein the patterned member comprises a source and a drain (fig. 5, item 361 and 362 of TR_2), the redundant patterned member comprises a redundant source and a redundant drain (fig. 5, item 361 and 362 of TR_7), the redundant source is connected to the redundant drain (see fig. 5, all the sources are connected and all the drains are connected together; fig. 3A, the source of item T1 is connected to the drain thru other electrical connections in the circuit, for example from the source of T1 to C1 to the gate of T15 to the drain of T15).
With respect to Claim 13, claim 12, Kim1 teaches wherein the source is identical to the redundant source and the drain is identical to the redundant drain (fig. 5).
With respect to Claim 14, claim 11, Kim1 teaches wherein the driving circuit is a gate driving circuit configured to output scan signals (¶34; ¶41).
With respect to Claim 15, claim 14, Kim1 teaches wherein the circuit unit is a pull-up unit (fig. 3A, item T1 = 430 is a pull-up unit; ¶48), one end of the capacitor is connected to a gate of the thin-film transistor (fig. 3A) and the other end of the capacitor is connected to a source or a drain of the thin-film transistor (fig. 3A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Pub. No.: US 2021/0375186 A1) - fig. 7, ¶187, ¶193.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V Bocar/Examiner, Art Unit 2621
                                                                                                                                                                                                        /AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621